EXECUTION COPY

 

Exhibit 10.5

GUARANTY

GUARANTY, dated as of March 14, 2006 (this “Guaranty”), made by Cheetah Oil &
Gas Ltd., a British Columbia corporation (“Cheetah BC”), Scotia Petroleum Inc.,
a British Columbia corporation (“Scotia BC”) and each other Subsidiary (as
defined in the Securities Purchase Agreement defined below) of Cheetah Oil & Gas
Ltd., a Nevada corporation (the “Parent” or “Cheetah”) hereafter becoming party
hereto pursuant to the terms of the Securities Purchase Agreement (together with
Cheetah BC and Scotia BC, each a “Guarantor” and, collectively, the
“Guarantors”), in favor of Macquarie Holdings (USA) Inc. (the “Buyer”).

W I T N E S S E T H :

WHEREAS, the Parent and the Buyer are parties to the Securities Purchase
Agreement dated as of even date herewith (as amended, restated or otherwise
modified from time to time, the “Securities Purchase Agreement”);

WHEREAS, the Parent, Cheetah BC and Scotia BC have each executed and delivered a
Pledge and Security Agreement dated as of even date herewith, in favor of the
Buyer (as amended, restated or otherwise modified from time to time, the
“Security Agreement”);

WHEREAS, it is a condition precedent to the Buyer’s obligations under the
Securities Purchase Agreement that each of Cheetah BC and Scotia BC execute and
deliver to the Buyer a guaranty guaranteeing all of the obligations of the
Parent thereunder, and that each future Subsidiary of the Parent become a party
to this Guaranty and the Security Agreement; and

WHEREAS, each Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, such Guarantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyer to perform under the Securities Purchase Agreement,
each Guarantor hereby agrees with the Buyer as follows:

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”) for a statement
of the terms thereof. All terms used in this Guaranty, which are defined in the
Security Agreement, the Securities Purchase Agreement or the Notes and not
otherwise defined herein, shall have the same meanings herein as set forth
therein.

SECTION 2. Guaranty. Each Guarantor hereby unconditionally and irrevocably, and
jointly and severally, guarantees the punctual payment and performance, as and
when due and payable, by stated maturity or otherwise, of all obligations of the

 

 



 


--------------------------------------------------------------------------------



 

Parent from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents (as defined in the
Securities Purchase Agreement), including, without limitation, all interest that
accrues after the commencement of any Insolvency Proceeding of the Parent or any
Guarantor, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding, and all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents (such obligations, to
the extent not paid by the Parent, being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including reasonable counsel fees and
expenses) reasonably incurred by the Buyer in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, each Guarantor’s
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Parent to the Buyer under the
Securities Purchase Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Guarantor or the Parent (each, a “Transaction Party”).

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

(a) Each Guarantor, jointly and severally, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Buyer with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

(iii) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

 

2

 



 


--------------------------------------------------------------------------------



 

 

(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Buyer that might otherwise
constitute a defense available to, or a discharge of, any Transaction Party or
any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations and all other amounts payable under this Guaranty and shall not
terminate for any reason prior to the Maturity Date and (ii) be binding upon
each Guarantor and its respective successors and assigns. This Guaranty shall
inure to the benefit of and be enforceable by the Buyer and its successors,
pledgees, transferees and assigns. Without limiting the generality of the
foregoing sentence, the Buyer may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under any Transaction Document to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Buyer herein or otherwise, in each
case as provided in the Securities Purchase Agreement.

SECTION 4. Waivers. Each Guarantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Buyer exhaust any
right or take any action against any Transaction Party or any other Person or
any Collateral. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 4 is knowingly made in contemplation of
such benefits. Each Guarantor hereby waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Buyer
against any Transaction Party or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have indefeasibly been paid in full in cash. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the

 

3

 



 


--------------------------------------------------------------------------------



 

Guaranteed Obligations and all other amounts payable under this Guaranty, such
amount shall be held in trust for the benefit of the Buyer and shall forthwith
be paid to the Buyer to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this Guaranty, whether matured or unmatured,
in accordance with the terms of the Transaction Documents, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.

SECTION 6. Representations, Warranties and Covenants. Each Guarantor hereby
represents and warrants as follows:

(a) Such Guarantor: (i) is an entity, duly organized, validly existing and in
good standing (or such other similar concept) under the laws of the jurisdiction
of its organization; (ii) has all requisite power and authority to conduct its
business as now conducted and as presently contemplated and to execute and
deliver this Guaranty and each other Transaction Document to which such
Guarantor is a party, and to consummate the transactions contemplated hereby and
thereby; and (iii) is duly qualified to do business and is in good standing (or
such other similar concept) in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.

(b) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party: (i) have
been duly authorized by all necessary action; (ii) do not and will not
contravene its charter or by-laws (or other applicable constitutive documents),
as applicable, or any applicable law or any contractual restriction binding on
or otherwise affecting such Guarantor or its properties; (iii) do not and will
not result in or require the creation of any lien (other than pursuant to any
Transaction Document) upon or with respect to any of its properties; and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to it or its operations or any of its properties.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Guarantor of this Guaranty or any of
the other Transaction Documents to which such Guarantor is a party, except for
the filing of any financing statements on Form UCC-1 or such other
registrations, filings or recordings as may be necessary to perfect the lien
purported to be created by any Transaction Documents to which such Guarantor is
a party.

(d) Each of this Guaranty and the other Transaction Documents to which such
Guarantor is or will be a party, when delivered, will be a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, suretyship or other similar laws.

 

4

 



 


--------------------------------------------------------------------------------



 

 

(e) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding affecting such Guarantor or to which any of the
properties of such Guarantor is subject before any court or other governmental
authority or any arbitrator that (i) if adversely determined, could have a
Material Adverse Effect or (ii) relates to this Guaranty or any of the other
Transaction Documents to which such Guarantor is a party or any transaction
contemplated hereby or thereby.

(f) Such Guarantor: (i) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents and (ii) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from the
Buyer, any credit or other information concerning the affairs, financial
condition or business of the Parent or the other Transaction Parties that may
come under the control of the Buyer.

(g) Such Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations, it will comply in all material respects
with each of the covenants (except to the extent applicable only to a public
company, or applicable to Cheetah as the parent company of such Guarantor),
which are set forth in Section 4 of the Securities Purchase Agreement as if such
Guarantor were a party thereto.

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Buyer may, and is hereby authorized to, at any time
and from time to time, without notice to any Guarantor (any such notice being
expressly waived by each Guarantor) and to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Buyer to or for the credit or the account of any Guarantor against any
and all obligations of any Guarantor now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not the
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and irrespective of whether such obligations may be contingent or
unmatured. The Buyer agrees to notify the relevant Guarantor promptly after any
such set-off and application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer under this Section 7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Buyer may have under this Guaranty or any other Transaction Document in law or
otherwise.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor, to it at the address set forth in the Securities Purchase
Agreement for Cheetah, or if to the Buyer, to it at its address set forth in the
Securities Purchase Agreement; or as to either such Person at such other address
as shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 8. All such notices and
other communications shall be effective (i) if mailed (by certified mail,
postage prepaid and return receipt requested), when received or three (3)
Business Days after deposited in the mails, whichever occurs first; (ii) if

 

5

 



 


--------------------------------------------------------------------------------



 

telecopied, when transmitted and confirmation is received, provided same is on a
Business Day and, if not, on the next Business Day; or (iii) if delivered, upon
delivery, provided same is on a Business Day and, if not, on the next Business
Day.

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. (a) ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY APPOINTS CT
CORPORATION SYSTEM (AT ITS OFFICE LOCATED AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW
YORK, NEW YORK 10011) AS ITS AGENT FOR SERVICE OF PROCESS TO ACCEPT SERVICE OF
ANY WRIT, PROCESS OR SUMMONS IN RESPECT OF ANY LEGAL ACTIONS OR PROCEEDINGS IN
NEW YORK ARISING OUT OF OR BASED ON THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO IT AT ITS ADDRESS FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE HERETO AND
TO THE SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME
EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE BUYER TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY
OTHER JURISDICTION. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY

 

6

 



 


--------------------------------------------------------------------------------



 

AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
THE BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BUYER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BUYER ENTERING INTO THIS GUARANTY AND THE OTHER
TRANSACTION DOCUMENTS.

SECTION 11. Taxes.

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the Securities Purchase
Agreement and shall be made without set-off, counterclaim, deduction or other
defense. All such payments shall be made free and clear of and without deduction
for any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”). If any Guarantor shall be required to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder or under
any other Transaction Document:

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Buyer pursuant to this sentence) the Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,

(ii) such Guarantor shall make such deduction or withholding,

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

(iv) as promptly as possible thereafter, such Guarantor shall send the Buyer an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Buyer) showing payment. In
addition, such Guarantor agrees to pay any present or future taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery, performance, recordation or filing of, or otherwise with
respect to, this Guaranty or any other Transaction Document other than any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with

 

7

 



 


--------------------------------------------------------------------------------



 

respect to, this Guaranty or any other Transaction Document (collectively,
“Other Taxes”).

(b) Each Guarantor hereby, jointly and severally, indemnifies and agrees to hold
the Buyer harmless from and against Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 11) paid by the Buyer and any liability (including
penalties, interest and expenses for nonpayment, late payment or otherwise)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be paid
within thirty (30) days from the date on which the Buyer makes written demand
therefor, which demand shall identify the nature and amount of Taxes or Other
Taxes.

(c) If any Guarantor fails to perform any of its obligations under this Section
11, each Guarantor shall, jointly and severally, indemnify the Buyer for any
taxes, interest or penalties that may become payable as a result of any such
failure. The obligations of the Parent under this Section 11 shall survive the
termination of this Guaranty and the payment of the Obligations and all other
amounts payable hereunder.

SECTION 12. Miscellaneous.

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Buyer, at
such address specified by the Buyer from time to time by notice to such
Guarantor.

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by such Guarantor and the Buyer, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

(c) No failure on the part of the Buyer to exercise, and no delay in exercising,
any right hereunder or under any other Transaction Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
or under any Transaction Document preclude any other or further exercise thereof
or the exercise of any other right. The rights and remedies of the Buyer
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Buyer under any Transaction Document against any party thereto are
not conditional or contingent on any attempt by the Buyer to exercise any of
their rights under any other Transaction Document against such party or against
any other Person.

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

8

 



 


--------------------------------------------------------------------------------



 

 

(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns and (ii) inure, together with all rights and remedies of
the Buyer hereunder, to the benefit of the Buyer and its respective successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, the Buyer may assign or otherwise transfer its
rights and obligations under the Securities Purchase Agreement or any other
Transaction Document to any other Person, and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the Buyer
herein or otherwise. Each Guarantor agrees that each participant shall be
entitled to the benefits of Section 11 with respect to its participation in any
portion of the Notes as if it was a Buyer. None of the rights or obligations of
any Guarantor hereunder may be assigned or otherwise transferred without the
prior written consent of the Buyer.

(f) This Guaranty and the other Transaction Documents represent the entire
agreement of each Guarantor and the Buyer with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Buyer relative to the subject matter thereof not expressly set forth or
referred to herein or in the other Transaction Documents.

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.

(h) THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS (UNLESS EXPRESSLY PROVIDED
TO THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

[Signature page follows]

 

9

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

CHEETAH OIL & GAS LTD.

 

By: /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

CHEETAH OIL & GAS LTD.

 

By: /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

SCOTIA PETROLEUM INC.

 

By /s/ Garth Braun

 

Name: Garth Braun

 

Title: President

 

 

 

 

10

 



 

 

 